DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 3/22/2021 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is longer than 150 words and the language uses the legal phraseology “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlumberger (U.S. Patent No. 6,431,745).
Regarding claim 1, Schlumberger discloses a method of mixing a liquid composition (title), wherein said liquid composition comprises microparticles dispersed in a liquid carrier (column 2, lines 36-54)  and wherein said liquid composition  is contained in a receptacle having a longitudinal axis (figure 1, reference #10), the method comprising: 
a first premixing step in which the receptacle is oscillated about said longitudinal axis clockwise and counter-clockwise from a first reference point, through a first angle of rotation for a first period of time and at a first angular velocity (column 6, line 3; column 6, lines 20-36; table column 6, lines 50-60, step 2);
a second premixing step in which the receptacle is oscillated about said longitudinal axis clockwise and counter-clockwise from a second reference point, through a second angle of rotation for a second period of time and at a second angular velocity (column 6, line 3; column 6, lines 20-36; table column 6, lines 50-60, step 3); and

Regarding claim 2, Schlumberger discloses wherein said second reference point coincides with said first reference point (see figure 2; column 6, lines 50-60, angles are measured from same reference point).
Regarding claim 3, Schlumberger discloses wherein said second reference point is different from said first reference point (it is noted that the reference point is an arbitrarily assigned axis along the circumference.  Therefore, give the example in column 6, lines 50-60, the reference point can be considered different which would result in different angle of degrees because the angle is starting from a different reference point, but the rotation would still be the same).  
Regarding claim 4, Schlumberger discloses wherein said second angle of rotation is at least three times said first angle of rotation (column 6, table lines 50-60, second angle 270 degrees is three times greater than first angle 60 degrees).
Regarding claim 5, Schlumberger discloses wherein said first angle of rotation is between 20° and 60° (table, step 2 in column 6, lines 50-60, first angle is 60°).
Regarding claim 14, Schlumberger discloses wherein the first premixing step and the second premixing step each involve inversion of a receptacle rotation direction between clockwise and counter-clockwise oscillation, and vice versa (abstract; figure 2), and further comprising a pause step that is performed before each inversion of the receptacle rotation direction occurring during the first and second premixing steps (see figure 2 (there will be at least some pause while the motor reverses rotation, even if the pause is minimal)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlumberger.
Regarding claims 6-9 and 15, Schlumberger discloses all of the claim limitations as set forth above, but the reference as modified does not explicitly disclose wherein the second angle of rotation is between 90° and 160°, the first period of time is 1-3 seconds, the second period of time is 10-15 seconds, the first and second angular velocity are the same between 800°/s and 2200°/s and the pause step lasts 0.1 seconds.  As the primary flow, the torus, formation of unmixed regions, splashing and efficiency of mixing are variables that can be modified, among others, by adjusting said angle of rotation, time periods of mixing, angular velocity, and pause time between rotations (Schlumberger column 5, lines 64-67 and column 6, lines 26-36), the precise angle of rotation, time periods and angular velocity would have been considered a result effective variable by one having ordinary skill in the art at .
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (U.S. Patent Pub. No. 2014/0163366) in view of Schlumberger.
Regarding claim 1, Schneider et al. discloses a method of mixing a liquid composition ([0004]; [0018]), wherein said liquid composition comprises microparticles dispersed in a liquid carrier ([0001]; [0018]; [0026])  and wherein said liquid composition  is contained in a receptacle having a longitudinal axis (figure 1, reference #5; figure 4, reference #25), the method comprising: 
a first premixing step in which the receptacle is oscillated about said longitudinal axis clockwise and counter-clockwise from a first reference point, through a first angle of rotation for a first period of time and at a first angular velocity (figure 1, reference #13; figure 4, reference #24 with arrow at reference #30b indicating oscillation step; figure 4b, reference #31; [0018]; [0024]);
a second premixing step in which the receptacle is oscillated about said longitudinal axis clockwise and counter-clockwise from a second reference point, through a second angle of rotation for a second period of time and at a second angular velocity figure 1, reference #13; figure 4, reference #24 with arrow at reference #30b indicating oscillation step; figure 4b, reference #31; [0018]; [0024]); and
While the reference discloses wherein the first angle and second angles can be a range of angles ([0018]; [0041]; Table 1), and the first and second times can be a range of times (Table 3A, Table 3b; 
Schlumberger teaches another method of mixing a liquid (title).  The reference teaches wherein said first angle of rotation is smaller than said second angle of rotation, and said first period of time is shorter than said second period of time (column 6, lines 50-60, first angle and first period of time shown as step 2 being 45ms and 60 degrees and second angle and second period of time shown as step 3 being 90 ms and 270 degrees).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the angle of rotation and time period of the first and second premixing steps of Schneider et al. such that the first angle is smaller than the second angle and the first time period is smaller than the second time period as taught by Schlumberger.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach methods of mixing a liquid by oscillation.  One of ordinary skill in the art would be motivated to do the foregoing because by changing the angular excursion and the timing, it is possible to mix the unmixed region with the remaining liquid by changing the primary flow and breaking up the torus in order to avoid the formation of unmixed regions and to efficient mixing (Schlumberger column 6, lines 26-36).
Regarding claim 2, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second reference point coincides with said first reference point ([0018] angles are measured from same reference point of 0°).
Regarding claim 3, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference further discloses wherein said second reference point is different from said first reference point (it is noted that the reference point is an arbitrarily assigned axis point along the circumference.  Therefore, given the example reference angles in paragraph [0018], the reference point 
Regarding claim 4, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein said second angle of rotation is at least three times said first angle of rotation (Schlumberger column 6, table lines 50-60, second angle 270° is three times greater than first angle 60°).
Regarding claim 5, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein said first angle of rotation is between 20° and 60° (Schneider et al. [0018]; Schlumberger table, step 2 in column 6, lines 50-60, first angle is 60°).
Regarding claim 6, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein said second angle of rotation is between 90° and 160° (Schneider et al. [0018]).
Regarding claims 7-9 and 15, Schneider et al. in view of Schlumberger discloses all of the claim limitations as set forth above, but the reference as modified does not explicitly disclose the first period of time is 1-3 seconds, the second period of time is 10-15 seconds, the first and second angular velocity are the same between 800°/s and 2200°/s and the pause step last 0.1 seconds.  As the primary flow, the torus, formation of unmixed regions, splashing and efficiency of mixing are variables that can be modified, among others, by adjusting said time periods of mixing, angular velocity, and pause time between rotations (Schlumberger column 5, lines 64-67 and column 6, lines 26-36), the precise time periods and angular velocity would have been considered a result effective variable by one having 
Regarding claim 10, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses a combined injection/infusion and mixing step in which said liquid composition undergoes an injection/infusion phase while a mixing phase is carried out (Schneider et al. [0017] and [0018] (“During injection, roller alternatively rotate…”), wherein the receptacle is oscillated about said longitudinal axis through a third angle of rotation and at a third angular velocity ([0018]), the combined injection/infusion and mixing step being carried out after said second premixing step ([0018] (oscillating back and forth means multiple, including a third angle of rotation and angular velocity and injection can occur at that third rotation)).
Regarding claim 11, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein the combined injection/infusion and mixing step is carried out immediately after said second premixing step (Schneider et al. [0003]; [0005]; [0017] and [0018]).
Regarding claim 12, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein the injection/infusion phase of the combined injection/infusion and mixing step is started simultaneously to the mixing phase, or wherein 
Regarding claim 13, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein the first premixing step comprises a step of reversing the receptacle by rotating the receptacle about the longitudinal axis by about 180° (Schneider et al. [0018] (“In a variant, the syringe can be made to rotate in one direction only” and “roller will…rotate the syringe a certain angle in one direction, say…180°”)).
Regarding claim 14, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein the first premixing step and the second premixing step each involve inversion of a receptacle rotation direction between clockwise and counter-clockwise oscillation, and vice versa ([0018]), and further comprising a pause step that is performed before each inversion of the receptacle rotation direction occurring during the first and second premixing steps (Schneider et al. [0018] (there will be at least some pause while the motor reverses rotation, even if the pause is minimal)).
Regarding claim 16, Schneider et al. in view of Schlumberger discloses all the limitations as set forth above.   The reference as modified further discloses wherein said receptacle comprises a syringe (figure 1, reference #2; figure 4, reference #22) and said liquid composition comprise an ultrasound contrast agent (Schneider et al. [0027]-[0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774